DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, 10, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al.
Re: claims 1, 10, and 11.  Inbody shows in figure 13 a wheel drum brake assembly comprising a wheel rim 3, 4 and an annular brake ring 96 having intermediate bridges 98; and a coupler ring 2, 6 arranged between the wheel rim and the annular brake ring 96 in concentric manner as shown in figure 13; and a brake shoe actuating mechanism described in col. 8 line 37 with at least one brake shoe 100, wherein the wheel rim and the annular brake ring are arranged in a concentric manner as shown and the annular brake ring 96 is coupled to the coupler ring 2, 6 by the intermediate bridges 98 as well as via portions of the rim as shown, wherein the intermediate bridges extended e.g. axially from the annular brake ring and arranged such as to let air circulate between the coupler ring and the outer surface of the annular brake ring 96 with a normal vector pointing in a radial direction of the annular brake ring, and wherein the actuating mechanism and the at least one brake shoe 100 are arranged at the inner circumference of the annular brake ring 96 and the at least one brake shoe 100 as shown is configured to press against the inner surface of the annular brake ring 96 in a radial direction of the annular brake ring during braking, wherein the outer surface of the coupler ring 2, 6 is directly coupled to the inner surface of the wheel rim 3, 4 (particularly portion 3 of the wheel rim as shown) and the inner surface of the coupler ring 2, 6 (particularly portion 2) is directly coupled to the intermediate bridges 98, but is silent with regards to the brake shoe actuating mechanism being a caliper.
Nishida et al. teach in claim 4 the use of a drum-in disc brake in which a drum brake unit is integrally attached to a disc brake unit which includes a brake shoe actuating mechanism in the form of a brake caliper.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake shoe actuating mechanism of Inbody to have been a brake caliper, in view of the teachings of Nishida et al., in order to provide a means of coupling the brake shoe with the brake ring to decelerate the vehicle.
Re: claim 3.  Inbody, as modified, teaches in figure 13 of Inbody wherein the outer surface of the coupler ring 2, 6 with a normal vector pointing in a radial direction of the coupler ring is connected to the inner surface of the wheel rim 3, 4 in a planar manner and the inner surface of the coupler ring is connected to the intermediate bridges 98 via portions 2b, 7.  With regards to claim 3, the coupler ring 6 is described in col. 2 line 34 as being made of rubber which is a thermally insulating and/or elastically deformable material.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of US Patent Application 2013/0175849 to Schmidt et al.
Inbody, as modified, is silent with regards to the material of the wheel rim and/or the annular brake ring.
Schmidt et al. teach in paragraph [0018] the use of a wheel rim being made of aluminum.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the wheel rim of Inbody, as modified, to have been made of aluminum, in view of the teachings of Schmidt et al., in order to provide a rim that has good corrosion resistance properties.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of SU-1577708 (SU’708).
Inbody, as modified, shows in figure 13 a material between elements 96 and 100 being applied to at least a part of the inner surface of the annular brake ring 96, but is silent with regards to the material being a friction material coating comprising steel, iron, etc.
SU’708 teaches in the English abstract the use of a frictional coating especially for drum brakes comprising iron.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the material between elements 96 and 100 of Inbody, as modified, to have been a friction material coating applied to the inner surface of the annular brake ring comprising iron, in view of the teachings of SU’708, in order to provide a material that promotes deceleration upon contact and that also has good heat conduction properties for heat dissipation purposes.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of CN-206338348 (CN’348).
CN’348 teaches in the English abstract and in the figure the use of a brake ring having a radial thickness less than 60mm i.e. particularly 5-12mm.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the brake ring of Inbody, as modified, to have included a radial thickness of the brake ring to have been less than 60mm, in view of the teachings of CN’348, in order to provide a brake ring with sufficient structural integrity but not too thick such that it adds unnecessary weight to the brake assembly.  
	With regards to the less than 60mm claim language, Examiner notes that Applicant failed to provide criticality for the particularly recited range.  That said, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the radial thickness of the brake ring of Inbody, as modified, to have been less than 60mm since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233 (CCPA 1955).   
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 4159832 to Inbody in view of US Patent Application 2014/0027212 to Nishida et al. as applied above, and further in view of JP-09025962 (JP’962).
Inbody, as modified, shows in figure 13 the intermediate bridges 98 being an integral part (which includes fastened to as broadly recited) of the annular brake ring 96, but is not described as being made of the same material as the annular brake ring.
JP’962 teaches in the title of the English translation the use of bolts being made of the same material as the brake component to which it is joined.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the bridges or bolts 98 and the annular brake ring 96 to which the bolts are joined of Inbody, as modified, to have been made from the same material, in view of the teachings of JP’962, in order to provide a means of preventing stress cracking that can result from varying coefficients of thermal expansions from different materials.     
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new grounds of rejection are not based on the rejections set forth in the previous Office action.  The previous drawing and 112 first rejections have been withdrawn in light of the most recent amendments; however, the amendments raise new issues that necessitated the new grounds of rejection.


 Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELODY M BURCH whose telephone number is (571)272-7114.  The examiner can normally be reached on Monday - Friday 6:30AM-3PM, generally.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






mmb
July 2, 2022
/MELODY M BURCH/Primary Examiner, Art Unit 3657